Table Of Contents As filed with the Securities and Exchange Commission on June 5 , 2015 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CYPRESS ENERGY PARTNERS, L.P. CYPRESS ENERGY FINANCE CORPORATION* (Exact name of registrant as specified in its charter) Delaware Delaware 61-1721523 47-3688351 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 5727 S. Lewis Avenue, Suite 3 00 Tulsa, Oklahoma 7410 5 (918) 748-3900 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Richard M. Carson Vice President and General Counsel Cypress Energy Partners, L.P. 5727 S. Lewis Avenue, Suite 300
